Opinion by
Mb. Justice Dean,
The Pittsburg, Youngstown & Ashtabula Railroad was incorporated under the general railroad act of 1868 ; it runs from New Brighton, Beaver county, to Ashtabula Harbor on Lake Erie, a distance of 106 miles ; it is located for the greater part on the east bank of the Beaver river. At New Brighton it connects with the Pittsburg, Fort Wayne & Chicago Railway ; both roads are leased and operated by the Pennsylvania Company, this appellee. On August 8,1898, the Pittsburg, Youngstown & Ashtabula road adopted a survey of a branch line along the east bank of the Beaver river for about nine miles from New Brighton to Conway yards, where its freight cars are classified for shipment. After the location of this branch, the Pitts-burg, Youngstown & Ashtabula road acquired, by purchase, land necessary for the extension along the bank of the river. *364One tract, the Helen Miller, it did not purchase, but so much of it as was necessary for its right of way was appropriated in condemnation proceedings and a proper bond filed, conditioned for the payment of damages.
The Ohio River Junction Railroad Company, this appellant, on September 28, 1900, took out its charter under the general railroad act of 1868, and in October of the same year made a location of its line on part of the same land theretofore claimed to have been appropriated by appellee for its branch line from New Brighton to Ashtabula; and further appellant, in connection with the land taken for its right of way, also sought to occupy land adjoining for yards and railroad shops, and oh March 21, 1901, began the construction of yards and shops; thereupon, appellee removed its tracks and filed this bill for an injunction restraining it from entry upon any of the lands theretofore appropriated by it. Appellee claimed to be in possession by grant in fee of a greater part of the land and of that which it did not own in fee by the lawful exercise of the power of eminent domain. Appellant claims possession of two of the tracts through which appellee’s line is located, the one, J. E. Herrold, by a conveyance in fee from the owner, the other, Helen F. Miller, by survey, location and filing of bond under the statute. The appellee claims the Herrold tract by conveyance in fee simple, the Miller by lawful appropriation. The same parts of both of these tracts would be occupied by the rival lines, as apparent from the testimony and maps before us.
The learned judge of the court below after full hearing found the facts, applied his conclusions of law and decreed a perpetual injunction against appellant. From that decree comes this appeal with twenty-two assignments of error, seven to the findings of fact and fifteen to the conclusions of law. Under our well established rule, that the findings of fact by the court below will not be disturbed unless manifestly erroneous, we could not, even if doubtful of their correctness, set any one of them aside. But a careful examination of the testimony raises no doubt in our minds as to their being sustained by the weight of the evidence. So these seven assignments of error to findings of fact are overruled.
Coming then, to the alleged errors in the court’s conclusions of law, we are of opinion, that the fourth conclusion *365necessarily follows from the nineteenth and twentieth findings of facts, following:
“19. The location of the extension of the Pittsburg, Youngstown & Ashtabula Railroad over this line was prior to any location thereon by the Ohio River Junction Railroad Company of its yards and shops.
“ 20. On March 21, 1901, the Ohio River Junction Railroad Company entered upon the land as aforesaid acquired by the Pittsburg, Youngstown & Ashtabula Railroad Company from John E. Herrold, and began to dig up the same, and lay tracks thereon in accordance with an alleged plan for yards and shops which covered the whole of the land acquired from John E. Herrold, Joseph Anderson and others and the located line of the Pittsburg, Youngstown & Ashtabula Railroad, without having filed any bond or making an agreement with the owners of said land.”
Then follows the fourth conclusion of law which amply vindicate the decree, unless, as we shall presently notice, a court of equity had no jurisdiction to make it. The conclusion is this:
“ 4. The Pittsburg, Youngstown & Ashtabula Railroad Company having a prior location and having acquired title to the land is entitled to the exclusive possession thereof, and the said Ohio River Junction Railroad Company had no right to interfere with any of this land by laying tracks thereon, or in any other manner, until it had filed bonds and properly taken so much of said land as is not absolutely necessary to the operation of the branch line of the said Pittsburg, Youngstown & Ashtabula Railroad Company.”
It is argued by appellant’s counsel, that without regard to the findings of fact, the bill should have been dismissed for want of jurisdiction on the ground that it is an ejectment bill involving the title to land which can only be tried on the law side of the court. If the point made be applicable to the facts, it would undoubtedly rule the case in favor of appellant. “ Trial by jury shall remain as heretofore and the right thereof remain inviolate,” and we have often decided that equity cannot try a question of title to real estate according to the course of proceeding in chancery. It is said in North Penna. Coal Co. v. Snowden, 42 Pa. 488, “ The legislature cannot confer upon the *366Supreme Court and the courts of common pleas the power of trying according to the course of chancery any question which has always been triable according to the course of law by a jury.” To the same effect are Norris’s Appeal, 64 Pa. 275, Grubb’s Appeal, 90 Pa. 228, Washburn’s Appeal, 105 Pa. 480, and Duncan v. Hollidaysburg etc., Iron Works, 136 Pa. 478, and many other cases. But it is just as firmly established, that where equity has jurisdiction of the subject-matter, it will decide every incidental question that is necessarily involved. As a fact, the court found that appellee had made its location in 1898, and had gone into possession, or was at least constructively in possession then, for railroad purposes; that appellant’s location was not adopted until October, 1900, and that it impliedly sought by force to oust appellee from the land of which it had been in possession for railroad purposes for two years. We think it cannot be doubted, that equity would have jurisdiction to prevent forceable interference with the operation of a large carrying corporation; an interference which from its very nature would be continuous; and the jurisdiction would be sustained on the single ground, that the damage would be irreparable and there was no adequate remedy at law.
In view of the finding as to prior location and constructive possession, how could the bill in equity, in any legal aspect of the question be, what is’commonly known as an ejectment bill ? Ejectment is a possessory action. Appellee under a prior location was in possession; appellant wanted possession; appellee could not either by bill m equity or in a common-law court bring ejectment against itself. As a justification of its prior possession, appellee chose to aver its light under what it alleged was a valid title; appellant in its answer denied the right and set up its own alleged legal title to the land, but the question of title was a mere incident of the subject of equitable jurisdiction. It was wholly unnecessary for appellee, to sustain its prayer for equitable relief, to aver title by a common-law conveyance of the land which was a part of its roadbed. In determining whether an injunction should be awarded, incidentally, a question of title arose, and for equitable purposes it was perhaps proper for the court to pass on the title. As to how far such decision would be conclusive of the title it is not necessary to decide in this case; that can be settled in an action *367at law, but it would be conclusive so far as it tended to move or to stay the hand of the chancellor. An injunction is of grace and not of right: it is the conscience of the chancellor which is to be aroused or quieted and he, to enlighten his conscience, as to whether he should put forth his hand or withhold it, will look into those facts which aggravate or mitigate the alleged wrongdoing. The court below, having found that the acts of the defendant, necessarily interrupted appellee’s large transportation for the public; that it had a prior location and was in peaceable possession, might have stopped just there, and awarded the injunction to await the event of an action at law by appellant on its alleged legal title. It chose, however, to go further and find that Herrold, whose land is claimed by both appellant and appellee, had conveyed it by deed to appellee duly recorded March 8,1901; that he had conveyed the same land to appellant by deed duly recorded six days later and that appellee was in possession under its prior deed. Further, that as to the Miller tract, appellant was in possession under a lawful appropriation of a right of way within its power of eminent domain. Even, if the learned judge of the court below was of opinion, that an incidental inquiry into the title was proper to inform his conscience, his authority to make such inquiry is undoubted. Justice Sharswood in Wilhelm’s Appeal, 79 Pa. 120, 141, speaks thus:
“ Nor is there any doubt, that though a question of title may be necessarily involved, it is within the jurisdiction (of equity), for where there is jurisdiction of the subject-matter, that carries with it jurisdiction to decide every incidental question that is necessarily involved.”
But as before intimated, we decline to pass on the question of title to the Herrold tract on this appeal, because it is not necessary to a decision of the question before us. Leaving that entirely out of view, the decree is sustained on the other findings of fact to which we have adverted. Of course, if the question to be decided depended on, in whom is the legal title to the Herrold and Miller tracts, then the power to award an injunction would depend on that decision; but the right to equitable interference turns on answers to these questions : Is appellee a heavy transportation company? Had it a prior location on the land and was it in possession thereof conducting *368a large business both in its own interests and for the advantage and convenience of the general public ? Would the attempt of appellant to assert by force its assumed but disputed legal right, result in a possible disturbance of the peace and sudden disruption of business of a common carrier as well as cause great inconvenience and loss to the public ? On the answers to these questions depended the jurisdiction of equity; the chancellor answered them all in the affirmative and put forth his strong hand to restrain appellant; he was warranted in so doing without regard to the incidental question, in whom was the legal title to the land ?
The decree is affirmed.